Case 1:18-cv-00684-JJM-LDA Document 20 Filed 12/16/20 Page 1 of 2 PageID #: 233




                                    UNITED STATES DISTRICT COURT
                                      DISTRICT OF RHODE ISLAND

   --------------------------------------------------------x
   MANNY CHUM                                                :   CASE NO: 1:18-cv-00684-JJM-LDA
                                                             :
            Plaintiff                                        :
                                                             :
   v.                                                        :
                                                             :
   PACIFIC UNION FINANCIAL, LLC, ET AL. :
                                                             :
            Defendants.                                      :
   ------------------------------------------------------x

                              MOTION FOR SUBSTITUTION OF PARTY

           Effective February 1, 2019, defendant Pacific Union Financial, LLC (“Pacific”) merged

   into Nationstar Mortgage LLC d/b/a Mr. Cooper (“Mr. Cooper”). Mr. Cooper is the corporate

   successor in interest to Pacific as to all matters that are the subject of this action. Accordingly,

   pursuant to Fed. R. Civ. P. 25(c), Mr. Cooper respectfully requests to be substituted as

   defendnt in above-styled action by an order substituting Mr. Cooper for Pacific on all filings

   and notices from the date of this Motion through the duration of this matter.



                                                                 DEFENDANT
                                                                 Nationstar Mortgage, LLC d/b/a Mr.
                                                                 Cooper
                                                                 By its attorneys,

                                                                 /s/ Shawn M. Masterson
                                                                 Shawn M. Masterson, #9201
                                                                 Shapiro Dorry Masterson, LLC.
                                                                 145 Waterman Street
                                                                 Providence, RI 02906
                                                                 Office: (401) 455-0002
                                                                 smasterson@sdmlawgroup.com
   Dated: December 15, 2020
Case 1:18-cv-00684-JJM-LDA Document 20 Filed 12/16/20 Page 2 of 2 PageID #: 234




                                   CERTIFICATE OF SERVICE

          I hereby certify that on December 15, 2020, a copy of the foregoing, motion and

   proposed order, was filed electronically and served by mail on anyone unable to accept

   electronic filing as set forth below. Notice of this filing will be sent by e-mail to all parties by

   operation of the Court’s electronic filing system. Parties may access this filing through the

   Court’s CM/ECF System.


                                                        /s/ Shawn M. Masterson
                                                        Shawn M. Masterson




                                                    2
